Pannell, Judge.
"The parties having agreed upon a compromise of the pending cause, and to carry it out, it being necessary to have the judgment of the superior court affirming the award “of the Workmen’s Compensation Board reversed and the case remanded to the Workmen’s Compensation Board for the purpose of effecting the settlement agreed on, and the parties having consented to this act by agreement filed, this court, without looking into the record, will reverse the judgment of the court below so as to carry out the compromise. Hales v. Worthy, 43 Ga. 178.” Continental Cas. Co. v. McKinney, 111 Ga. App. 549 (142 SE2d 268). See also Barnett v. Moss, 98 Ga. App. 581 (106 SE2d 60); Dougherty County School System v. Grossman, 113 Ga. App. 825 (1) (149 SE2d 920); Lee v. Barron, 108 Ga. App. 473 (133 SEd2 256); Petty v. Petty, 227 Ga. 521 (181 SE2d 859). It is so ordered.

Judgment reversed; case remanded to the Workmen’s Compensation Board for purpose of perfecting the settlement.


Bell, C. J., and Been, J., concur.